DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14, 17, and 18 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Wilkinson et al. (7,134,208), hereinafter Wilkinson.
Regarding claim 1, Wilkinson teaches an electrically powered trimmer, said trimmer comprising: 
a tool body portion, said tool body portion comprising:
a main body portion (12, 16, 14), said main body portion comprising an electric motor 28, said electric motor comprising a shaft extending from said main body portion; and 
a coupling body portion 316, said coupling body portion coupled to said main body portion; 
a trimming head 30, said trimming head coupled to said shaft extending from said main body portion, said trimming head adapted to be rotatably driven by said motor around an axis of said shaft, said trimming head comprising a plurality of trimmer extensions 52 extending radially outward from said trimming head; and 
a shroud 20, said shroud coupled to said main body portion, said shroud adapted to deflect trimmed material trimmed by said trimmer extensions.
See Figs. 1 and 9.
	Regarding claim 10, Wilkinson teaches an electrically powered trimmer, said trimmer comprising: 
a tool body portion, said tool body portion comprising: 
a main body portion (12, 16, 14), said main body portion comprising an electric motor 28, said electric motor comprising a shaft extending from said main body portion; and 
a trimming head 30, said trimming head coupled to said shaft extending from said main body portion, said trimming head adapted to be rotatably driven by said motor around an axis of said shaft, said trimming head comprising a plurality of trimmer extensions 52 extending radially outward from said trimming head; and 
a shroud 20 , said shroud coupled to said main body portion, said shroud adapted to deflect trimmed material trimmed by said trimmer extensions.
See Figs. 1 and 9.
Regarding claims 2 and 11, the coupling body portion 316 having an electrical coupler 304 for coupling to a power source is best seen in Fig. 9.
	Regarding claims 3 and 12, the shroud 20 rotatably coupled to the main body is best seen in Fig. 2.
	Regarding claims 4, 5, 13, and 14, the shroud 20 extending from the main body with a avoid for ejecting trimmed materials is best seen in Fig. 1.
	Regarding claims 8, 9, 17, and 18, flexible trimmer extensions 52 are best seen in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (7,134,208), hereinafter Wilkinson, in view of Templeton et al. (6,006,434), hereinafter Templeton.
Wilkinson teaches the invention substantially as claimed except for the trimmer head and the trimmer extensions being of a unitary construction of the same material.
Templeton teaches a powered trimmer having a trimmer head 58 and the trimmer extensions (teeth) being of a unitary construction of the same material for cutting big brushes.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use a trimmer head  and trimmer extensions (teeth) being of a unitary construction of the same material as taught by Templeton in the powered trimmer in Wilkinson for cutting big brushes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Powered trimming devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724